12‐3641‐pr 
     Fludd v. Fischer 
      
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 6th day of June, two thousand fourteen. 
 4    
 5          PRESENT:  DENNIS JACOBS, 
 6                           ROBERT D. SACK, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          JOVAN FLUDD, 
12           
13                                                    Plaintiff‐Appellant, 
14                                    
15                                   v.                                           No. 12‐3641‐pr 
16                                                                                 
17          BRIAN FISCHER, COMMISSIONER, ANTHONY 
18          ANNUCCI, DEPUTY COMMISSIONER, ROBERT 
19          KIRKPATRICK, SUPERINTENDENT, MARTIN 
20          KEARNEY, CAPTAIN, JOSEPH NOETH, 
21          CAPTAIN, CURTIS DROWN, COMMISSIONER 
22          HEARING OFFICER, THOMAS STICHT, DEPUTY 
23          SUPERINTENDENT, KAREN CROWLEY, 
24          DEPUTY SUPERINTENDENT, STEPHEN 
25          CASACELI, CAPTAIN, NORMAN BEZIO, 
                                                 1
 1         DIRECTOR OF SPECIAL HOUSING UNIT, JAMES 
 2         HERRING, CORRECTIONAL OFFICER, 
 3          
 4                                             Defendants‐Appellees. 
 5                  
 6         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 7          
 8         FOR APPELLANT:                   KATHLEEN E. DION (Jeffrey J. White, on the brief), 
 9                                          Robinson & Cole LLP, Hartford, CT. 
10    
11         FOR APPELLEES:              VICTOR PALADINO, Assistant Solicitor General 
12                                     (Barbara D. Underwood, Solicitor General, and 
13                                     Denise A. Hartman, Assistant Solicitor General, 
14                                     on the brief), for Eric T. Schneiderman, Attorney 
15                                     General of the State of New York, Albany, NY. 
16          
17         Appeal from a judgment of the United States District Court for the 
18   Western District of New York (Charles J. Siragusa, Judge).  
19         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
20   AND DECREED that the judgment of the District Court is AFFIRMED in part 
21   and VACATED and REMANDED in part. 
22         Jovan Fludd appeals from a judgment of the District Court granting the 
23   motion of defendants‐appellees (“defendants”) to dismiss, or in the alternative, 
24   for summary judgment as to all of Fludd’s claims.  These claims alleged a variety 
25   of constitutional violations stemming from Fludd’s long‐term confinement in 
26   administrative segregation.  On December 3, 2012, this Court dismissed the bulk 
27   of Fludd’s appeal but allowed him to proceed with his challenge to the District 
28   Court’s dismissal of his due process claims concerning his administrative 
29   segregation after March 2008.  On appeal, Fludd argues that the District Court 
30   erred in (1) concluding that collateral estoppel bars his due process claim with 
31   respect to an April 2008 hearing and determination to place him in 
32   administrative segregation, and (2) dismissing his due process claim with respect 
                                                 2
 1   to the defendants’ failure to provide periodic and meaningful reviews of his 
 2   administrative segregation status.  We assume the parties’ familiarity with the 
 3   facts and record of the prior proceedings, to which we refer only as necessary to 
 4   explain our decision to affirm in part and vacate and remand in part. 
 5         We review decisions granting both motions to dismiss and motions for 
 6   summary judgment de novo.  Aegis Ins. Servs., Inc. v. 7 World Trade Co., 737 
 7   F.3d 166, 176 (2d Cir. 2013). 
 8         “New York courts apply collateral estoppel, or issue preclusion, ‘if the 
 9   issue in the second action is identical to an issue which was raised, necessarily 
10   decided and material in the first action, and the plaintiff had a full and fair 
11   opportunity to litigate the issue in the earlier action.’” LaFleur v. Whitman, 300 
12   F.3d 256, 271 (2d Cir. 2002) (quoting Parker v. Blauvelt Volunteer Fire Co., 93 
13   N.Y.2d 343, 349 (1999)).  The burden of proof on the “full and fair opportunity” 
14   requirement rests with the party opposing collateral estoppel.  See Schwartz v. 
15   Pub. Adm’r of Cnty. of Bronx, 24 N.Y.2d 65, 73 (1969).   
16         Applying these principles, we conclude that the District Court properly 
17   determined that collateral estoppel bars Fludd’s claim that the April 2008 hearing 
18   and determination to place him in administrative segregation violated his due 
19   process rights.  The issues underlying this due process challenge were raised, 
20   necessarily resolved against Fludd, and material in a previous Article 78 
21   proceeding.  See Fludd v. N.Y. State Dep’t of Corr. Servs., 879 N.Y.S.2d 606, 609‐
22   10 (3rd Dep’t 2009).  And we discern no procedural deficiencies in either the 
23   Article 78 proceeding or the April 2008 hearing that “produced some significant 
24   effect on” the review of these issues or otherwise prevented Fludd from fully 
25   litigating them in the Article 78 proceeding.  See Giakoumelos v. Coughlin, 88 
26   F.3d 56, 59‐60 (2d Cir. 1996); see also Parker, 93 N.Y.2d at 350.   

                                                3
 1          We turn next to Fludd’s claims concerning the defendants’ failure to 
 2   conduct periodic and meaningful reviews of his administrative segregation 
 3   status.  An inmate has a liberty interest protected by procedural due process 
 4   when his “confinement subject[s] [him] to ‘atypical and significant hardship . . . 
 5   in relation to the ordinary incidents of prison life.’”  Colon v. Howard, 215 F.3d 
 6   227, 230 (2d Cir. 2000) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).  
 7   Depending on its duration and conditions, administrative segregation can 
 8   constitute “atypical and significant hardship.”  See Palmer v. Richards, 364 F.3d 
 9   60, 64‐66 (2d Cir. 2004).  Although our cases consistently decline to establish 
10   bright‐line rules in this area, we have previously determined that, even under 
11   “normal” conditions, solitary confinement for 305 days constitutes “a sufficient 
12   departure from the ordinary incidents of prison life to require due process 
13   protections.”  Colon, 215 F.3d at 231.   
14          For the purpose of establishing a liberty interest, a district court should 
15   consider the entire “sustained period of confinement.”  Giano v. Selsky, 238 F.3d 
16   223, 226 (2d Cir. 2001).  Fludd’s complaint alleges that he spent more than two 
17   and a half years in continuous solitary confinement after the April 2008 hearing 
18   before the filing of this complaint.  This unbroken stretch, substantially longer 
19   than 305 days, is sufficiently “atypical and significant” to establish a liberty 
20   interest. 1  See, e.g., Colon, 215 F.3d at 231.   


     1 Because the duration of Fludd’s confinement alone establishes a liberty interest, 
     we do not address the District Court’s conclusion that the conditions of Fludd’s 
     confinement were not atypical and significant in relation to general prison 
     conditions.  Cf. Palmer, 364 F.3d at 64–65 (district courts are in the usual case 
     expected to engage in a “fact‐intensive inquiry” regarding the conditions of 
     confinement when the plaintiff was segregated from the general prison 
     population for a substantial length of time). 
                                                   4
 1         We therefore vacate the District Court’s judgment as it pertains to Fludd’s 
 2   periodic‐review claim.  On remand, the District Court may determine, in the first 
 3   instance, whether the failure to conduct regular status reviews violated 
 4   constitutional due process, and whether the defendants are entitled, at the 
 5   pleadings stage, to qualified immunity.  We affirm the judgment of the District 
 6   Court, however, insofar as it concluded that Fludd’s allegations are insufficient 
 7   to state a plausible claim that the status reviews which did take place did not 
 8   satisfy the minimum requirements of the Due Process Clause.  See Hewitt v. 
 9   Helms, 459 U.S. 460, 472, 477 n.9 (1983) (stating that prison officials need “engage 
10   only in an informal, nonadversary review of the information supporting [the 
11   inmateʹs] administrative confinement,” without necessarily permitting “the 
12   submission of any additional evidence or statements”). 
13         We have considered Fludd’s remaining arguments and conclude that they 
14   are without merit.  For the foregoing reasons, the judgment of the District Court 
15   is AFFIRMED in part and VACATED and REMANDED in part. 
16
17                                          FOR THE COURT: 
18                                          Catherine O=Hagan Wolfe, Clerk of Court  
19          




                                              5